                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER

  UNITED STATES OF AMERICA                             )
                                                       ) Case No.     4:10-cr-030-TRM-SKL-01
  v.                                                   )
                                                       )
  ALLEN D. COLE                                        )

                                 MEMORANDUM AND ORDER

         ALLEN D. COLE, (“Defendant”) appeared for hearings on February 17 and 18, 2021, in
  accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
  Warrant for an Offender Under Supervision (“Petition”) in the above matter.

          Defendant was placed under oath and informed of his constitutional rights. It was
  determined that Defendant wished to be represented by an attorney and he qualified for appointed
  counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
  It was also determined that Defendant had been provided with and reviewed with counsel a copy
  of the Petition.

          On February 17, 2021, upon motion of the Government that Defendant be detained without
  bail pending resolution of his pending Petition, Defendant requested a preliminary and detention
  hearing and time to prepare for said hearings [Doc. 704 & 706]. On February 18, 2021, Defendant
  announced to the Court that he was waiving his right to a preliminary hearing and a detention
  hearing. Thus, the Government’s motion that Defendant be DETAINED WITHOUT BAIL
  pending further order is GRANTED and Defendant shall be held in custody by the United States
  Marshal and produced for future hearings.

         Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
  cause to believe Defendant has committed violations of his condition of supervised release as
  alleged in the Petition.

         Also on February 18, 2021, a Joint Motion to Enter Agreed Order with attached Agreed
  Order of Revocation Judgment [Doc. 708 & Doc. 708-1] were filed.

         SO ORDERED.

         ENTER.                                s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE




Case 4:10-cr-00030-TRM-SKL Document 712 Filed 02/24/21 Page 1 of 1 PageID #: 2504
